DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 was objected to because of the informalities regarding the full limitation recited.  Amendment to Claim 6 is acknowledged.

Response to Amendment
The amendment received December 15, 2020 (“Amendment”) has been entered.

Response to Arguments
The amendment received December 15, 2020 (“Amendment”) has been entered. Upon consideration, the previous rejection of record with respect to Claims 1-3, 7-13 and 15 that were rejected under 35 U.S.C. 103 as being unpatentable over US20140205897A1 (Byun) and further in view of US20150325833A1 (Harayama) and Claims 4, 5, 6 and 14 that were rejected under 35 U.S.C. 103 as being unpatentable over US20140205891A1 (Byun) in view of US20150325833A1 (Harayama) and further in view of US6426163B1 (Pasquier) was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment.
In particular, Applicant argues the amended language of claim 1 and 11 are not taught by Byun in view of Harayama. Remarks 8-11. It is noted that the newly added limitations have been clarified the structural elements recited in the amended claims hence are addressed with a new reference, thus these points are moot. Please refer to the rejection below. 

Lastly, Applicant argues in regards to Claims 4-6 and 14 and further argues Pasquier fails to teach or suggest "a rivet having a body portion extending through the opening in the cover, a head portion disposed in the pad opening of the aluminum terminal pad, and a shoulder extending between the body portion and the head portion, the head portion comprising an inverted cone shape corresponding with the tapered surface of the pad opening," as recited in amended independent Claim 1, and fails to teach or suggest "crimping the head of the rivet to cause the head of the rivet to form an inverted cone shape against the tapered surface of the pad opening," as recited in amended independent Claim 11. And goes on the explain the teachings of Pasquier. Remarks 11-12. Examiner disagrees. Applicant is reminded that these recited limitations are taught by Byun in view of Kazuyuki (as noted below) and not by Pasquier. Pasquier was brought in to teach the different materials (i.e copper/aluminum, etc.) can be used to make the structural elements recited in the claim. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US20140205897A1 (Byun) and further in view of JP2012226834A (Kazuyuki)


Regarding claim 1, Byun teaches secondary battery and an assembling method thereof [abs, 0003]. Byun teaches the electrochemical cell comprising: a cover having an opening therein [Fig. 1 #151]; an aluminum terminal pad [#122; i.e. collector made of aluminum para 0052] disposed proximate an outer surface of the cover [Fig. 6 #120; ], and having a pad opening aligned with the opening in the cover [illustrated in Fig. 6, rivet [Fig. 3 #122b] having a body portion extending through the opening in the cover, a head portion disposed in the pad opening of the aluminum terminal pad, and a shoulder extending between the body portion and the head portion [illustrated in Fig. 2].  

Kazuyuki teaches a similar secondary battery to that taught by Byun [abs]. Kazuyuki teaches a technique for fixing an external terminal to an exterior [0001]. Kazuyuki also teaches the pad opening [#50; below] comprising a tapered surface [tapered meaning bending inwardly from top to bottom] such that the pad opening comprises a larger cross-sectional width proximate an upper surface of the aluminum terminal pad than proximate a lower surface of the aluminum terminal pad and further teaches that the lower surface of the aluminum terminal pad being opposite the upper surface and facing the outer surface of the cover; the head portion comprising an inverted cone shape corresponding with the tapered surface of the pad opening [depicted below; annotated fig 4a; 0020-0025]. In addition, it is noted, that the aluminum terminal pad is taught by Byun and the insulating resin member #50 is pointed to only for illustration purposes to illustrate its relation to the rivet and the tapering characteristic. Here, the insulating resin member acts as a terminal pad and tapers inwardly as would the terminal pad taught by Byun. 

    PNG
    media_image1.png
    312
    427
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the terminal pad to have a tapered surface and the corresponding shape of an inverted cone, as Kazuyuki teaches since a reaction force is generated along the tapered shape of the inner peripheral side surface of the restraining ring 35, the deformation in the fastening direction is promoted [0025]. In addition, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). Thus, here, the known technique of having a tapering surface would better allow the terminal pad to adhere to the inner surfaces to maintain the battery sealing property that is sufficiently high [0002, 0025].

Regarding claim 2, Byun in view of Kazuyuki teaches the battery system of claim 1. Byun teaches the electrochemical cell is a lithium-ion electrochemical cell [abs].
Regarding claim 3, Byun in view of Kazuyuki teaches the battery system of claim 1.

The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 8, Byun in view of Kazuyuki teaches the battery system of claim 1. Byun teaches wherein the rivet comprises a base portion coupled with a current collector of the electrochemical cell [0062].
Regarding claim 9, Byun in view of Kazuyuki teaches the battery system of claim 1. Byun teaches the battery system comprising at least one insulating gasket disposed between the aluminum terminal pad and the cover, the cover and the rivet [Fig. 3 #152 0071].
Regarding claim 11, Byun teaches a method of manufacturing a terminal assembly of an electrochemical cell, comprising: aligning a cover opening of a cover with a pad opening of an aluminum terminal pad [illustrated in Fig. 2], In regards to the claimed pad opening being formed by a tapered surface [illustrated in Fig.2, 0052, 0058]; extending a rivet through the cover opening and the pad opening such that a portion of a head of the rivet is disposed higher than the aluminum terminal pad [Fig. 3]. Byun does teach the pad opening, and it does have a slight tapering at the opening of the terminal that extends a rivet 122b(Fig. 2) and is disposed higher than the terminal pad #122 [fig 12].
Byun teaches a compression that is done along the sloping surface 123 a, thereby increasing a coupling area between the first terminal plate 123 and the rivet 122 b by a surface contact. Accordingly, the first terminal plate 123 may be mechanically and electrically connected to the first collector terminal 122 [0062], however, is silent in regards to the crimping the head of to cause the head of the rivet to form an inverted cone shape against the tapered surface of the pad opening. Kazuyuki teaches the rivet body [Fig. 4a/b]], and crimping of the head portion comprises an inverted cone shape [Fig. 4 a/b and 0002, 0006, 0025-0026; please note crimping is taught by Kazuyuki, but also crimping also refers to a pressing which is similarly taught by Kazuyuki]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Byun, to further incorporate the structure of the rivet body having an inverted cone shape and using the crimping technique as recited in the claimed limitation, doing so would provide a battery case that is sealed appropriately and provides a reaction force that is generated along the tapered shape of the inner peripheral side surface of the restraining ring 35, the deformation in the fastening direction is promoted and a large dimensional tolerance that can be taken enhancing the sealing property. 

Regarding claim 12, Byun in view of Kazuyuki and in further view of Harayama teaches the method of claim 11.  Modified Byun teaches wherein crimping the head of the rivet comprises compressing an assembly having the rivet, the aluminum terminal pad, and the cover [Byun 0061-0062].
Regarding claim 13, modified Byun teaches the method of claim 12. Byun teaches the assembly comprises a current collector [0050].

Claims 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US20140205897A1 (Byun) and further in view of JP2012226834A (Kazuyuki) in further view of US20150325833A1 (Harayama)
Regarding claim 7, Byun in view of Kazuyuki is silent in regards to the rivet comprises an aluminum base and an aluminum head. Harayama teaches a similar battery as taught by Byun and Kazuyuki [abs] and teaches the rivet body is made of aluminum [0044]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the rivet of Byun out of aluminum for the base and the head, as Harayama teaches that aluminum is a known and suitable metal for a rivet. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  



Regarding claim 10, Byun in view of Kazuyuki teaches the battery system of claim 1. As noted in claim 1, modified Byun teaches the rivet that extends thru the opening of the cover and the head portion comprising a head portion corresponding with a taper surface of the pad opening. Byun in view of Kazuyuki are silent in regards to wherein the rivet comprises a body portion bulging radially outwardly to sandwich an insulating gasket between the cover and the body portion of the rivet. However, Byun also discloses that although the present invention has been described in connection with certain exemplary embodiments, it is to be understood that the invention is not limited to the disclosed embodiments, but, on the contrary, is intended to cover various modifications and equivalent arrangements included within the spirit and scope of the appended claims, and equivalents thereo [0102]. Thus with this in mind, it would not be unreasonable to further modify Byun in view of Kazuyuki and in further view of Harayama to teach the bulging portion of the claimed limitations, so as the prior art all are relevant to each other and teach similar techniques and/or have similar structural elements. 



Regarding claim 15, Byun in view of Kazuyuki and in further view of Harayama teaches the method of claim 11.  Byun in view of Kazuyuki are silent in regards to wherein the crimping the head of the rivet causes the body portion of the rivet to bulge radially outwardly. However, Byun also discloses that although the present invention has been described in connection with certain exemplary embodiments, it is to be understood that the invention is not limited to the disclosed embodiments, but, on the contrary, is intended to cover various modifications and equivalent arrangements included within the spirit and scope of the appended claims, and equivalents thereo [0102]. Thus with this in mind, it would not be unreasonable to further modify Byun in view of Kazuyuki and in further view of Harayama to teach the bulging portion of the claimed limitations, so as the prior art all are relevant to each other and teach similar techniques and/or have similar structural elements. 
.

Claims 4 -6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US20140205897A1 (Byun) and further in view of JP2012226834A (Kazuyuki) in further view of US20150325833A1 (Harayama) and further in view of US6426163B1 (Pasquier).

Regarding claim 4, Byun in view of Kazuyuki teaches the battery system of claim 1.  wherein the rivet  [0085], however are silent in regards to the wherein the rivet comprises a copper base and an aluminum head. Harayama teaches a similar battery as taught by Byun and Kazuyuki [abs] and teaches the rivet body is made of aluminum [0044]. Thus, it is reasonable to conclude that the rivet head can also be made of aluminum and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the rivet of Byun out of aluminum for the head, as Harayama teaches that aluminum is a known and suitable metal for a rivet. The selection of a known material, which is In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Pasquier teaches  an electrochemical cell having a cell package made of a metallic material to allow the cell package to be sealed by welding [abs] and teaches the rivet is made of copper [col. 3 lines 1-5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the rivet of Byun out of copper for the base, as Pasquier teaches that copper is a known and suitable metal for a rivet [col.3. lines 10-20]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 5, Byun in view of Kazuyuki  in view of Harayama and in further view of Pasquier teaches the battery system of claim 4. Modified Byun teaches wherein the copper base and the aluminum head are friction welded [Byun 0061, 0090].

Regarding claim 6, Byun in view of Kazuyuki are silent in regards to wherein the rivet comprises a copper base and a copper head. Pasquier teaches an electrochemical cell. Pasquier teaches the rivet is made of copper [col. 3 lines 1-5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the rivet of Byun out of copper for the base and the head, as Pasquier teaches that copper is a known and suitable metal for a rivet [col.3. lines 10-20]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 14, Byun in view of Kazuyuki and in further view of Harayama teaches the method of manufacturing a terminal assembly of claim 11. Byun in view of Kazuyuki are silent in regards to wherein the rivet comprises a bi-metal rivet having a copper base and an aluminum post. Harayama teaches the rivet body is made of aluminum [0044]. Thus, it is reasonable to conclude that the rivet head (i.e. claimed rivet post) can also be made of aluminum and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the rivet of Byun out of aluminum for the rivet head, as Harayama teaches that aluminum is a known and suitable metal for a rivet. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Pasquier teaches the rivet is made of copper [col. 3 lines 1-5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the rivet of Byun out of copper for the base, as Pasquier teaches that copper is a known and suitable metal for a rivet [col.3. lines 10-20]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729